Order entered December 23, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00391-CR
                               No. 05-20-00392-CR

                   NATHANAEL JACE MIXON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F15-42179-N & F16-41127-N

                                     ORDER

      Before the Court is appellant’s December 18, 2020 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 4, 2021.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE